Exhibit 10.1

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is entered into effective as of August 8, 2007, among RAM ENERGY,
INC., a Delaware corporation (“Borrower”), GUGGENHEIM CORPORATE FUNDING, LLC, a
Delaware limited liability company, as Administrative Agent for the Lenders
(“Administrative Agent”), the other agents therein named and the Lenders.

 

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent and the Lenders have entered into that
certain Third Amended and Restated Loan Agreement dated as of April 3, 2006 (as
amended, modified or restated from time to time, the “Credit Agreement”),
whereby the Lenders have agreed to make available to Borrower a credit facility
upon the terms and conditions set forth therein; and

 

WHEREAS, Borrower has requested that the Credit Agreement be amended as set
forth herein; and

 

WHEREAS, the Administrative Agents and the Lenders have agreed to amend the
Credit Agreement as set forth herein;

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, the parties to this Amendment hereby agree as follows:

 

SECTION 1.   Terms Defined in Credit Agreement. As used in this Amendment,
except as may otherwise be provided herein, all capitalized terms that are
defined in the Credit Agreement shall have the same meaning herein as therein,
all of such terms and their definitions being incorporated herein by reference.

 

SECTION 2.   Amendments to Credit Agreement. Subject to the conditions precedent
set forth in Section 3 hereof, the Credit Agreement is hereby amended as
follows:

 

 

(a)

The following definition is hereby amended to read as follows:

 

“Term Loan B Amount means $50,000,000 as the same may be increased pursuant to
Section 2.17.”

 

 

(b)

Section 2. 6(a) of the Credit Agreement is hereby amended to read as follows:

 

“(a)     Interest Rate on Revolving Advances. Except as provided in clause (c)
below, all Obligations (except for undrawn Letters of Credit, Lender Hedging
Obligations and the Term Loan B) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof as
follows: (i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum
rate equal to the sum of (A) Applicable Margin set forth in the following grid,
plus (B) the LIBOR Rate; and (ii) otherwise, at a per annum rate equal to (A)
two percent (2%), plus (B) the Reference Rate (provided that interest shall not
accrue on unpaid interest on Revolving Advances prior to the date payment of
such interest is due).”

 



 

Borrowing Base Utilization

Applicable Margin

 

LIBOR Rate Advance

Reference Rate Advance

Less than or equal to 50%

1.25%

1.25%

Greater than 50% but less than or equal to 75%

1.50%

1.50%

Greater than 75% but less than or equal to 90%

1.75%

1.75%

Greater than 90%

2.00%

2.00%

 

As used in this grid:

 

“Borrowing Base Utilization” shall mean at any time, an amount equal to the
quotient of (i) the aggregate principal amount of Revolving Advances outstanding
plus Letter of Credit Usage, divided by (ii) the Borrowing Base.

 

 

(c)

Subsection 2.6(d) of the Credit Agreement is hereby amended to read as follows:

 

“(d)      Interest Rate on the Term Loan B. Except as provided in clause (c)
above, the Term Loan B shall bear interest on the Daily Balance thereof as
follows: (i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum
rate equal to the sum of (A) five percent (5%), plus (B) the LIBOR Rate; and
(ii) otherwise, at a per annum rate equal to the sum of (A) five percent (5%),
plus (B) the Reference Rate (provided that interest shall not accrue on unpaid
interest on the Term Loan B prior to the date payment of such interest is due).”

 

(d)       Subsection 2.17(a) (Increase in Term Loan B Amount) is hereby amended
by deleting “$60,000,000” and inserting in lieu thereof “$100,000,000”.

 

(e)        Section 6.14(a) (Hedging Agreements) is hereby amended by deleting
“rolling 24 month period” and inserting in lieu thereof “rolling 30 month
period”.

 

(f)        Section 7.18(b) (Interest Coverage Ratio) of the Credit Agreement is
hereby amended by deleting “3.00:1.00” and inserting in lieu thereof “2.25:1.00”
and by inserting the following new row at the bottom of the grid in Section
7.18(b):

 

 

December 31, 2008

2.75:1.00

 

(g)       Section 7.18(c) (Maximum Leverage Ratio) is hereby amended by deleting
“3.50:1.00” and “3.00:1.00” and inserting in lieu thereof “4.00:1.00”.

 

(h)       Schedule C-1 is hereby deleted in its entirety and replaced with
Schedule C-1 attached hereto.

 

SECTION 3.   Borrowing Base. For the period from and including the effective
date of this Amendment to but excluding the Redetermination Date, the amount of
the Borrowing Base shall be $100,000,000.00.

 

SECTION 4.   Facility Fee. The Revolving Credit Facility Fee Letter, and each
Syndicate Fee Letter between the Administrative Agent and a Lender, is hereby
amended by changing the Facility Fee

 

2



payable in connection with Borrowing Base increases from the percentage
specified in such letters to 0.60%.

 

SECTION 5.   Conditions of Effectiveness. (a) The effectiveness of the amendment
set forth herein is subject to the fulfillment of the following conditions
precedent:

 

(i)        The Borrower and the Lenders shall have delivered to Administrative
Agent duly executed counterparts of this amendment;

 

(ii)       Borrower shall have paid the restructuring fee in the amount of
$350,000 to Administrative Agent for the benefit of each Lender and any other
accrued and unpaid fees, costs and expenses owed pursuant to this Amendment and
the Credit Agreement, to the extent then due and payable;

 

(iii)      Borrower shall make a principal prepayment equal to $50,000,000 on
the Term Loan B, using the proceeds of Revolving Advances made on the effective
date of this Amendment;

 

 

(iv)

no Material Adverse Change shall have occurred since December 31, 2006;

 

 

(v)

no Default or Event of Default shall have occurred; and

 

(vi)      Borrower shall have delivered such other instruments, certificates,
and other items as Administrative Agent may request.

 

(b)       The interest rates set forth in Section 2 of this Amendment shall not
become effective with respect to Loans that are outstanding on the effective
date of this Amendment until the first day of the first new Interest Period with
respect to each such Loan that commences after such effective date.

 

SECTION 6.    Representations and Warranties. Borrower represents and warrants
to Administrative Agents and the Lenders, with full knowledge that
Administrative Agents and the Lenders are relying on the following
representations and warranties in executing this Amendment, as follows:

 

(a)        It has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

 

(b)       The Credit Agreement, as amended by this Amendment, the Loan Documents
and each and every other document executed and delivered in connection with this
Amendment, to which it is a party, constitute the legal, valid and binding
obligation of it, to the extent it is a party thereto, enforceable against it in
accordance with their respective terms.

 

(c)        This Amendment does not and will not violate any provisions of its
organizational documents of it or any contract, agreement, instrument or
requirement of any Governmental Authority to which it is subject. Its execution
of this Amendment will not result in the creation or imposition of any lien upon
any of its properties other than those permitted by the Credit Agreement and
this Amendment.

 

(d)       Execution, delivery and performance of this Amendment does not require
the consent or approval of any other Person, including, without limitation, any
regulatory authority or governmental body of the United States of America or any
state thereof or any political subdivision of the United States of America or
any state thereof.

 

3



 

(e)

As of the date of this Amendment, it is Solvent.

 

(f)        After giving effect to this Amendment, no Default or Event of Default
will exist, and all of the representations and warranties contained in the
Credit Agreement and all instruments and documents executed pursuant thereto or
contemplated thereby are true and correct in all material respects on and as of
this date other than those which have been disclosed to Administrative Agent in
writing (except to the extent such representations and warranties expressly
refer to an earlier or other date, in which case they shall be true and correct
as of such earlier or other date).

 

(g)       Except to the extent expressly set forth herein as the contrary,
nothing in this Section 6 is intended to amend any of the representations or
warranties contained in the Credit Agreement or the Loan Documents.

 

 

SECTION 7.

Reference to and Effect on the Credit Agreement.

 

(a)        Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.

 

(b)       Except as specifically amended by this Amendment, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed.

 

SECTION 8. Cost, Expenses and Taxes. Borrower agrees to pay all reasonable legal
fees and expenses to be incurred in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection with the transactions associated
herewith, including reasonable attorneys’ fees and out-of-pocket expenses of
Administrative Agent.

 

SECTION 9.    Extent of Amendment. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. Borrower hereby ratifies and confirms
that (a) except as expressly amended or waived hereby, all of the terms,
conditions, covenants, representations, warranties and all other provisions of
the Credit Agreement remain in full force and effect, (b) each of the other Loan
Documents are and remain in full force and effect in accordance with their
respective terms, and (c) the Collateral is unimpaired by this Amendment.

 

SECTION 10.  Grant and Affirmation of Security Interest. Borrower hereby
confirms and agrees that (a) except as otherwise expressly set forth herein, any
and all liens, security interests and other security or Collateral now or
hereafter held by Administrative Agent, as security for payment and performance
of the Obligations are hereby renewed and carried forth to secure payment and
performance of all of the Obligations, and (b) the Loan Documents, as such may
be amended in accordance herewith, are and remain legal, valid and binding
obligations of the parties thereto, enforceable in accordance with their
respective terms.

 

SECTION 11.  Claims.  As additional consideration to the execution, delivery,
and performance of this Amendment by the parties hereto and to induce
Administrative Agent and the Lenders to enter into this Amendment, Borrower
represents and warrants that it does not know of any defenses, counterclaims or
rights of setoff to the payment of any Obligations of Borrower to Administrative
Agents or any Lender.

 

SECTION 12.   Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so

 

4



executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Amendment by facsimile and other Loan Documents
shall be equally as effective as delivery of a manually executed counterpart of
this Amendment and such other Loan Documents.

 

SECTION 13.   Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

 

SECTION 14.   Headings. Section headings in this Amendment are included herein
for convenience and reference only and shall not constitute a part of this
Amendment for any other purpose.

 

SECTION 15.  No Waiver. Borrower agrees that no Event of Default and no Default
has been waived or remedied by the execution of this Amendment by Administrative
Agent or the Lenders, and any such Default or Event or Default heretofore
arising and currently continuing shall continue after the execution and delivery
hereof. Nothing contained in this Amendment nor any past indulgence by
Administrative Agent or any Lender, nor any other action or inaction on behalf
of Administrative Agents or any Lender (a) shall constitute or be deemed to
constitute a waiver of any Defaults or Events of Default which may exist under
the Credit Agreement, as amended hereby, or the other Loan Documents, or (b)
shall constitute or be deemed to constitute an election of remedies by
Administrative Agents or any lender or a waiver of any of the rights or remedies
of Administrative Agents or any Lender provided in the Credit Agreement, as
amended hereby, or the other Loan Documents or otherwise afforded at law or in
equity.

 

SECTION 16.  NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THE CREDIT
AGREEMENT, AS AMENDED HEREBY, AND AS AMENDED IN WRITING FROM TIME TO TIME, AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN SUCH PARTIES, AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BY SUCH PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Pages Follow]

 

 

5



            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered in Houston, Texas by their proper and duly
authorized officers effective as of the day and year first above written.

 

BORROWER:

 

RAM ENERGY, INC.

a Delaware corporation

 

By:

/s/ Larry Lee

 

By:  Larry Lee

Title:  President and Chief Executive Officer

 

ADMINISTRATIVE AGENT:

 

GUGGENHEIM CORPORATE FUNDING, LLC

 

By:

/s/ Stephen D. Sautel

Name:

Stephen D. Sautel

Title:

Senior Managing Director

 

 

THE LENDERS:

 

WELLS FARGO FOOTHILL, INC.

 

By:

/s/ Gary Forlenza

Name:

Gary Forlenza

Title:

VP

 

 

WEST LB AG, NEW YORK BRANCH

 

By:

/s/ Robert Vincent

Name:

Robert Vincent

Title:

Director

 

By:

/s/ George Garrick

Name:

George Garrick

Title:

Managing Director

 

GREEN LANE CLO LTD.

 

By:

/s/ Stephen D. Sautel

Name:

Stephen D. Sautel

Title:

Senior Manging Director



 

KENNECOTT FUNDING LTD.

 

By:

/s/ Stephen D. Sautel

Name:

Stephen D. Sautel

Title:

Senior Managing Diretor

 

 

SANDS POINT FUNDING LTD.

 

By:

/s/ Stephen D. Sautel

Name:

Stephen D. Sautel

Title:

Senior Managing Director

 

 

COPPER RIVER CLO LTD.

 

By:

/s/ Stephen D. Sautel

Name:

Stephen D. Sautel

Title:

Senior Managing Director

 

 

ORPHEUS FUNDING LLC

 

By:

/s/ Stephen D. Sautel

Name:

Stephen D. Sautel

Title:

Senior Managing Director

 

 

WB LOAN FUNDING 3, LLC

 

By:

/s/ Diana M. Himes

Name:

Diana M. Himes

Title:

Vice President

 

 

BABSON MID-MARKET CLO LTD. 2007-II

 

By:

Babson Capital Management LLC and Collateral Manager

By:

/s/ Michael Freno

Name:

Michael Freno

Title:

Director

 

 

BABSON CLO LTD. 2005-III

 

By:

Babson Capital Management LLC and Collateral Manager

By:

/s/ Michael Freno

Name:

Michael Freno

Title:

Director

 

 



 

SILVER LAKE CLO 2007-I, LTD.

 

By:

/s/ Roger Wittler

Name:

Roger Wittler

Title:

Managing Director

 

 

ENERGY COMPONENTS SPC UP-AND MIDSTREAM SEGREGATED PORTFOLIO

 

By:

/s/ Warren Keens

Name:

Warren Keens

Title:

Director

 

 

 





EXHIBIT A

 

SCHEDULE C-1

Commitments

Lender

Revolver Commitment*

Term Loan B Commitment

Total Commitment

Wells Fargo Foothill, Inc

$90,000,000

none

$90,000,000

West LB AG, New York Branch

$60,000,000

none

$60,000,000

Green Lane CLO Ltd.

none

$4,000,000

$4,000,000

Kennecott Funding Ltd.

none

$4,000,000

$4,000,000

Sands Point Funding Ltd.

none

$4,000,000

$4,000,000

Copper River CLO Ltd.

none

$4,000,000

$4,000,000

Orpheus Funding LLC

none

$25,111,111

$25,111,111

WB Loan Funding 3, LLC

none

$914,536

$914,536

Babson Mid-Market CLO Ltd. 2007-II

none

$1,307,686

$1,307,686

Babson CLO Ltd. 2005-III

none

$555,556

$555,556

Silver Lake CLO 2007-I, Ltd.

none

$1,111,111

$1,111,111

Energy Components SPC Up-and Midstream Segregated Portfolio

none

$5,000,000

$5,000,000

All Lenders

$150,000,000

$50,000,000

$200,000,000

 

* Provided each Revolver Lender’s commitment to make Advances as provided under
Section 2.1 (a) is limited to the lesser of (i) the Revolver Lender’s Revolver
Commitment and (ii) its Pro Rata Share of the Borrowing Base then in effect.

 

 

 

 